DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., U.S. Patent Publication Number 2019/0384407 A1, in view of Lundberg, U.S. Patent Number 10,095,030 B2, further in view of Minami, U. S. Patent Publication Number 2019/0018479 A1.

Regarding claim 1, Smith discloses an operating method of a head mounted display (HMD) device, the operating method comprising: displaying at least one object in a display area of a transparent display (figure 10A, paragraph 0112, xR object 1010 being displayed by an HMD); obtaining an image of a hand of a user interacting with the displayed object (figure 10A; paragraph 0112, a start phase in frame 1002, shows user’s hand 1011); determining a palm facing, based on the obtained image (paragraph 0088, fingers and palm may be segmented to facilitate detection and recognition; paragraph 0112, user’s hand 1011 with palm out hovering over the xR object 1010 with fingers spread apart); and performing a function for the object corresponding the palm (paragraph 0069, the recognized gesture sequence may be mapped to an action, to an application, or to an UI command; paragraph 0112, additionally or alternatively, menu 1014 associated with xR object 1010 may be displayed, then, in response to selection, frames 1004 and 1005 show xR object 1010 being rotated and translated following the user’s hand direction, position and/or location).
However it is noted that while Smith discloses segmenting fingers and palm to facilitate detection and recognition and the recognized gesture mapped to an action, Smith fails to specification disclose determining a direction in which the hand is facing and performing a function in the direction in which the hand is facing.

It is noted that while Smith and Lundberg disclose gesture and Lundberg further discloses a depth level detection unit, but fails to disclose 
Minami discloses displaying at least one object through a transparent display (paragraph 0201, arranges various objects including the virtual camera and operation object in the virtual space ); obtaining an image of a hand of a user through a camera (paragraph 0192, camera capable of photographing infrared rays, photographs a hand of the user); determining a direction in which a palm of the hand is facing the transparent display based on the obtained image ( figures 19, 1941 and 1942; paragraph 0213, left hand object 1941 and right hand object 1942; paragraph 0218, the right hand object 1942 is opened, the palm of the right hand object 1942 is facing the box object 1944); obtaining depth information of the hand of the user based on the obtained image (paragraph 0206, camera detects the depth information on the hand of the user; S1846, detect depth information); determining that an interaction between the at least one object and the hand is made based on the obtained depth information of the hand (paragraph 0191-0192, acquires depth information of a hand of the user contained in the space, acquiring depth information on a target object; paragraph 0207, detect the position of the hand of the user based on the received depth information, the processor then serves as the operation object control module to move the operation object in association with the detected position of the hand); and performing a predetermined function 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the gesture display as disclosed by Smith, having inward and outward palm gestures, determining the direction the hand is facing as disclosed by Lundberg, to facilitate the functions or actions to be performed based on the recognized position/direction of the palm being recognized as a gestured action.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing to further include in the depth level detection unit as disclosed by Lundberg, the depth information for interaction with an object as disclosed by Minami, to remove ambiguity in the selection of an object, and determining a user operation is on another object by using the detected hand position of the user and received depth information.

Regarding claim 2, Smith discloses further comprising obtaining information about at least one of a location, a form, or a moving direction of the hand in the transparent display, based on the obtained image (paragraph 0003, AR/MR includes a projection based optical system that displays content on a translucent or transparent surface of a HMD; 

Regarding claim 3, Smith discloses paragraph 0009-0010, two handed sequence may be a close gesture sequence including two hands next to each other with palms facing in, followed by two hands flipping over next to each other with palms facing out; may be a first cusped hand with palm facing up followed by a second cusped hand with palm facing up and joining the first cusped hand at an obtuse angle); and determining the direction in which the hand is facing, based on the measured angle (paragraph 0076, each joint may be assigned a number of parameters, such as for example, Cartesian coordinates specifying joint position, angles specifying joint rotation, and other parameters specifying a conformation of the corresponding body part, e.g. hand open, hand closed, etc.
However, it is noted that Smith fails to specifically disclose wherein the determining of the direction in which the hand is facing, based on the obtained image, comprises: measuring an angle between a palm of the hand and a surface of the transparent display; and determining the direction in which the hand is facing, based on the measured angle.
Lundberg discloses determining of the direction in which the palm of the hand is facing in the transparent display, based on the obtained image, comprises: measuring an angle between a palm of the hand and a surface of 
 It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the parameters such as angles as disclosed by Smith, using the angle to a target point such as disclosed by Lundberg, to determine the direction in which a hand is facing, in that Lundberg discloses the hand on the palmar side and the hand on the back 

Regarding claim 4, Smith discloses figures 11 and 12, 22A-22B, 24A-24B, and 25A-25B; paragraph 0088, fingers and palm may be segmented to facilitate detection and recognition; paragraph 0076, angles specifying joint rotation, and other parameters specifying a conformation of the corresponding body part, e.g. hand open, hand closed, etc.
Lundberg discloses wherein the determining of the direction in which the palm of the hand is facing the transparent display, based on the measured angle, comprises determining the direction in which the hand is facing as an outward direction in which the palm of the hand is facing an opposite direction of the transparent display (col. 25, lines 48-67, the extending direction of the finger, the angle of the finger about the joint of the finger can be recognized, the form of each finger can be recognized, the position of the palm can be recognized and it can be determined whether the image data is a right hand or a left hand or whether the image data is the front side or the back side of the palm).

Regarding claim 6, Lundberg discloses wherein the performing of the function of the predetermined function comprises determining that the interaction between the at least one object and the hand is made when a 

Regarding claim 7, Smith discloses wherein the performing of the predetermined function comprises performing a function corresponding to a background object interacting with the hand of the user when the object interacting with the hand of the user is the background object and the direction in which the palm of the hand is facing is the outward direction (figure 15A and 15B; 18A; 25A).

Regarding claim 8, Smith discloses further comprising identifying the object interacting with the hand of the user, based on the direction in which the palm of the hand is facing (figure 15A and 15B; 18A; 25A).


Regarding claim 9, Smith discloses displaying of the at least one object comprises: determining whether to display the object in an overlapping area between the hand and the object in the transparent display based on the identified depth of the hand and a type of the object (figure 25A).
However it is noted that Smith fails to disclose specifically wherein the displaying comprises determining based on the direction in which the hand is facing.
Lundberg discloses a semi-transmissive display and in col. 14, lines 10-20, the virtual image display region may be outputted in the z-axis negative direction from the I/O device and the three-dimensional space detection region may be formed in the z-axis position; col. 14, lines 38-47, moreover, although not illustrated, the virtual image display region may be 

Regarding claim 10, Smith discloses paragraph 0076, skeletal-fitting algorithms may use the depth data in combination with other information, such as color-image data.
Lundberg discloses wherein the displaying of the at least one object in the display area of the transparent display comprises: identifying a depth of the hand interacting with the object, based on the obtained image (col. 23, lines 25-32, target point are set by projecting the extraction points onto the hands, fluctuations in the depth levels are examined for the target points, and the palmar side and the back side are recognized); and determining whether to display the object in an overlapping area between the hand and the object in the display area based on the identified depth of the hand and a type of the object.

Regarding claims 11-14 and 16-19, they are rejected based upon similar rational as above.  Smith further discloses a head mounted display (HMD) device (HMD 102) comprising: a transparent display (display 206; paragraph 0003, a typical AR/MR device includes a projection based optical system that displays content on a translucent or transparent surface of a 

Regarding claim 20, it is rejected based upon similar rational as above.  Smith further discloses a computer-readable recording medium having a program recorded thereon, which when executed by a computer, performs a method (paragraph 0054).

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.

Applicant argues the prior art cited fails to disclose (i) obtaining depth information of the hand of the user based on the obtained image, (ii) determining that an interaction between the at least one object and the hand is made based on the obtained depth information of the hand, and (iii) performing a predetermined function corresponding to the determined interaction between the at least one object and the hand, as recited in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Antoniac et al., U.S. Patent Publication Number 2016/0357263 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616